Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “and or” renders the claim indefinite because it is unclear if “and” or “or” is the operative term, or if either may be used. The Examiner recommends “and/or” instead.
Regarding claim 8, “comprising two axial fans” renders the claim indefinite because it is unclear if it is a further definition of the fans of claim 7, or if additional fans are claimed.
Claims depending from claim 1 are indefinite by virtue of dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamune (WO2014188526A1).
Regarding claim 1, Nakamune teaches an outdoor unit of an air conditioner, comprising:
A casing extending from a top section to a bottom section and having a front air outlet located vertically between the top section and the bottom section (Figures 1-2, large arrows show airflow);
At least one air inlet into the casing (Figure 1, 32); and
At least one fan located inside the casing (Figure 2, 3);
Wherein the at least one air inlet is provided in the top section and/or in the bottom section of the outdoor unit when the outdoor unit is installed in an operational position (Figure 1, 32, which is on the top and bottom, see arrows), and
Wherein the at least one fan is configured to move air from the at least one air inlet to the front air outlet (Figure 1, arrows show flow).
Regarding claim 2, Nakamune teaches all of the limitations of claim 1, further comprising
A compressor located in the casing at a back side of the casing opposite the front air outlet (Figure 2, 4, which is located in 1a behind L1, which is at a back side of the case opposite 3 because 3 is located on the opposing side of L1).
Regarding claim 5, Nakamune teaches all of the limitations of claim 1, further comprising:
An air to refrigerant heat exchanger located in the casing at a front side adjacent the front air outlet (Figure 2, 2 extends to be adjacent the outlet).
Regarding claim 6, Nakamune teaches all of the limitations of claim 5, further comprising:
A free space for air circulation located in the casing between a back side of the casing opposite the front air outlet and the air to refrigerant heat exchanger (Figures 1 and 2, area behind 2 and between 2 and 1c_1).
Regarding claim 10, Nakamune teaches all of the limitations of claim 1, wherein
The top section of the casing is closed (Figure 1, 1d is closed over compartment 12).
Regarding claim 11, Nakamune teaches all of the limitations of claim 1, and an air conditioner comprising the outdoor unit of claim 1 (first paragraph on page 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamune (WO2014188526A1) in view of Jordan (GB2126695A).
Regarding claims 3 and 12, Nakamune teaches all of the limitations of claims 1 and 2 but does not disclose wherein the heat exchanger 2 located at the back of the casing opposite the front air inlet (Figure 2, 2 is at back 1_c1) is a liquid to refrigerant heat exchanger.
However, Jordan discloses an outdoor unit wherein the outdoor unit’s heat exchanger is a refrigerant to liquid heat exchanger (Figure 1, 9 and 13) which eliminates the need for high pressure piping into the indoor space (Page 1, lines 125-130).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a liquid to refrigerant heat exchanger in Nakamune as taught by Jordan in order to eliminate the need for high pressure piping in the indoor space, increasing safety.
Regarding claim 13, Nakamune as modified teaches all of the limitations of claim 3, further comprising:
An air to refrigerant heat exchanger located in the casing at a front side adjacent the front air outlet (Figure 2, 2 extends to be adjacent the outlet).
Regarding claim 14, Nakamune as modified teaches all of the limitations of claim 13, further comprising:
A free space for air circulation located in the casing between a back side of the casing opposite the front air outlet and the air to refrigerant heat exchanger (Figures 1 and 2, area behind 2 and between 2 and 1c_1).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamune (WO2014188526A1) in view of Shiborino (US20120274188A1).
Regarding claim 4
However, Shiborino discloses an outdoor unit wherein an electronic and control box is located in the casing at a back side of the casing opposite a front air outlet (Figure 1, 8 and 10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such control and electronic box placement in Nakamune in order to provide close proximity to the compressor and isolate the box from fan vibration.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamune (WO2014188526A1) in view of Hikone (WO2015098157A1).
Regarding claim 7, Nakamune teaches all of the limitations of claim 1, but does not teach the two fans of claim 7.
However, Hikone discloses that two axial fans in an outdoor unit provide uniform air distribution (“With such a configuration, in the outdoor unit 500, the air volume distribution of the air heat exchanger 500B is made uniform and high performance is achieved”).
Therefore, it would have been obvious to one of ordinary skill in the art to utilize two axial fans in Nakamune in order to provide uniform air distribution.
Regarding claim 8.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamune (WO2014188526A1) in view of Gallo (US20140020421A1).
Regarding claim 9, Nakamune teaches all of the limitations of claim 1, but does not mention a grill.
However, Gallo discloses utilizing a grill in the bottom section of a casing (Figure 3, 78).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a grill as taught by Gallo in order to keep debris from entering the outdoor unit of Nakamune.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30-15:30 Central Time, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCHYLER S SANKS/     Examiner, Art Unit 3763